Plaintiffs’ application for rehearing dismissed, with 'accompanying memorandum, by order of Judge Richardson and Judge Johnson. Judge Donlon specially concurred. The following memoranda accompanied the order:
Memorandum:
Richardson, Judge :
Plaintiffs have made a motion for a rehearing in these consolidated protest proceedings. The decision and judgment to which this motion is addressed were entered herein on May 7, 1962, C.D. 2338. Examination of the file discloses the fact that the moving papers were filed with the clerk of the Customs Court on June 7, 1962. The motion for rehearing is governed by 28 U.S.C.A., section 2640, and rule 6(a) of the Customs Court rules which require, among other things, the filing of the motion papers within 30 days of the entry of judgment. On the facts of record, this statutory period expired herein on June 6, 1962. Therefore, the filing of the motion for rehearing is untimely and preempts determination of its merits, in consequence of which, the motion must be dismissed.